Title: To Thomas Jefferson from Jonathan Nesbitt, 2 September 1788
From: Nesbitt, Jonathan
To: Jefferson, Thomas


          
            
              Sir!
            
            Philada. Sept. 2d. 1788
          
          Not having the honor of being Personally known to you, I must begin by beging your excuse for the trouble I am about to give you. It is by the advice of Mr. R. Morris that I now adress you, who this day assured me that I might do so in full Confidence that you would endeavor to obtain what I desire. I will therefore without further preamble proceed to acquaint you with my situation.
          During the late war I was pretty extensively concern’d in Business in France and had shipped considerable quantity of Goods, both on Credit and on my own Account to this Country. Peace took place so suddenly, and so unexpectedly, and in consequence thereof, remittances came so slowly from this Country that few American Houses establish’d in France could stand the shock. As I had large quantitys of Tobacco on hand, and was concern’d in several arm’d Ships, I was amongst the greatest sufferers, but was in hopes that what was due me in this Country would fully enable me to pay the Debts I had Contracted in France, and therefore with the Permission of my Creditors, I came out here to endeavor to collect them. Perhaps there never was a person so greatly disappointed as I have been. Several Houses that were esteem’d as solid as any in America, became Bankrupts on being pushed for payment. Others declare they must do the same unless I give them time. Thus circumstanced, I have found it impossible to fulfil any part of the engagements I enter’d into with my Creditors when I left France, and have written to Mr. M. Amoureux of LOrient, who was formerly a Clerk with me, to endeavor to obtain a further delay, but as it is possible he may not succeed, I have been advis’d to return to France to solicit that favor Personally, which I apprehend I cannot do with safety, as some of my Creditors may be inclined to give me trouble, unless I obtain a safe Conduct. Mr. Morris writes by this conveyance to Messrs. Le Couteulx & Co: to apply to the Minister for that purpose. My request to you Sir is that you will assist them in their endeavors. Indeed I should think that an Application from you could not fail of success, particularly as it must evidently appear that I mean to Act for the general good of my Creditors, yet I know how disagreable it must be in your situation to solicit favors. I must again request your excuse for this trouble and am with great respect Sir Your most humble Servt.
          
            Jonatn: Nesbitt
          
        